The appeal is from a conviction for rudely displaying a weapon, with a fine of $5.00.
The complaint in this case charges that appellant "did then and there unlawfully carry on and about his person a pistol." He plead not guilty to the charge and waived a jury. Upon hearing the evidence, the court found "the defendant to be guilty of the offense of rudely displaying a pistol." The two are separate and distinct offenses. The charge of carrying a pistol, as defined under Article 483 of the Penal Code, is one offense; while rudely displaying a pistol is defined as disturbing the peace, under Article 474 of the Penal Code. The offense of carrying a pistol is not one consisting of degrees. Consequently, there is a variance between the complaint and the judgment.
For this reason the judgment of the trial court is reversed and the cause is remanded.
                    ON MOTION FOR REHEARING.